DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statement filed on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention as currently title only states “IMAGE PROCESSING APPARATUS”. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scanner unit” and “printer unit” in claims 1, 3, 5-6, 8, 10, 12, 16, respectively and “printer unit” and “conveyance unit” in claim 17.

A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
scanner unit - scanner unit 2 reads an image printed on a target document and generates an image signal, paragraph 13.
printer unit - The printer unit 3 forms an output image by a recording agent such as toner on the basis of the image signal received from the scanner unit 2. The printer unit 3 transfers the toner image onto the surface of the sheet S, paragraph 15
conveyance unit - conveyance unit 5 conveys the sheet S from the sheet supply unit 4 to the printer unit 3. The conveyance unit 5 includes a conveyance roller pair 23 and a registration roller pair 24, paragraph 19.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese translation of Yamaguchi et al., JP 2009-169250 (as cited in the IDS) in view of Taguchi et al., US 2019/0166416 further in view of Kim, US 2019/0182586.
Regarding claim 1, Yamaguchi discloses an image processing apparatus (digital copying  machine 1, paragraph 11), comprising: 
an exterior cover (cover of the copying machine apparatus, paragraph 56); 
a scanner unit (scanner unit 10, paragraph 11) configured to scan an image formed on a sheet (paragraphs 12, 18, 32, an image of the document D placed on the document table 15 is converted by the CCD sensor 14 of scanner into a digital image signal); 
a printer unit (printer unit 20, paragraph 11)  configured to form an image on a sheet (paragraphs 19, 22, 32, the document D set on the document table 15 is copied by reading the image information by the scanner unit 10 and converting the read image information into a toner image by the printer unit 20 and outputting it to the sheet P).
Yamaguchi fails to explicitly disclose a first speaker including a coil for vibrating a vibration plate, wherein a first part of exterior cover that covers at least a part of one of scanner unit and printer unit is the vibration plate of the first speaker. 
However, Taguchi teaches a first speaker (speaker 70) for vibrating a vibration plate (apparently the vibration part that in turn vibrates the cover), wherein a first part of exterior cover that covers at least a part of one of scanner unit and printer unit (image forming apparatus 100 is a multifunctional peripheral having a scanning function, a copying function, a printing function, paragraph 18 and includes scanning device 1, fixing unit 12, paragraph 20) is the vibration plate of the first speaker (a speaker unit provided with an enclosure is arranged inside an exterior cover of an apparatus body. In the image forming apparatus, the exterior cover is vibrated by the speaker, furthermore, exterior cover is fitted in assembling of the image forming apparatus 100. On an inside surface of the exterior cover, an attachment guide 80 to which the speaker 70 is attached is provided, paragraphs 4, 32, 34).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi with the teachings of Taguchi for the benefit of having a an image forming apparatus capable of holding a speaker with a simple structure and allows a user to easily hear sound as taught by Taguchi at paragraph 6.
Yamaguchi with Taguchi fails to explicitly teach a speaker including a coil for vibrating a vibration plate. 
However, Kim teaches a speaker including a coil for vibrating a vibration plate (paragraphs 6, 34,  that speaker assembly for speaker device 100 includes a coil for vibrating a vibration plate).
Yamaguchi, Taguchi and Kim are combinable because they all teach dealing with either a microphone or speaker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi and Taguchi with the teachings of Kim for the benefit of having an effective speaker assembly where an inner casing receiving the magnetic assembly, which closely contacts an inner face of the outer casing as taught by Kim at paragraph 13.
Regarding claim 3, Yamaguchi further discloses a control panel (operation panel) facing in a first direction and configured to receive a user input for operating the scanner unit or the printer unit (as described in paragraphs 17-19). Taguchi also teaches a 
Regarding claim 4, Yamaguchi further discloses wherein the first part of the exterior cover faces in the first direction (paragraph 56, cover is mounted in first direction). 
Regarding claim 5, Yamaguchi further discloses wherein the first part of the exterior cover covers a part of the scanner unit (paragraph 56, cover is mounted over the copying machine including scanner 10).
Regarding claim 6, Yamaguchi further discloses first part of the exterior cover covers a part of an automatic document feeder of the scanner unit (paragraph 56, cover is mounted over the copying machine including scanner part 10 which includes ADF, paragraph 33). Taguchi also teaches first part of the exterior cover covers a part of an automatic document feeder of the scanner unit (as shown in fig. 3, paragraphs 31, 34, exterior cover covers part of area beneath scanning area including ADF).
Regarding claim 7, Yamaguchi with Taguchi further teaches the first part of the exterior covers faces in a second direction crossing the first direction (as shown in figs. 3-4, paragraphs 33-34, 39, 43).
Yamaguchi and Taguchi are combinable because they both teach image forming apparatus with external covers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi with the teachings of Taguchi for the benefit of having a speaker oriented in different directions to provide user with more adapted sound as taught by Taguchi.
paragraph 56, cover is mounted over the copying machine including printer 20).
Regarding claim 9, Yamaguchi with Taguchi further teaches a microphone (Yamaguchi, microphone (detection part) 701, paragraph 39); and a processor (Yamaguchi, CPU 110, paragraph 36) configured to: acquire a first audio signal from the microphone (Yamaguchi, paragraphs 39, 43, 54), generate a second audio signal that has a phase opposite to the first audio signal, and control the first speaker to output the second audio signal (speaker 70 generating the audio signal to give the user who operates the image forming apparatus 100 a deep impression that the sound is generated from the image forming apparatus 100, paragraphs 34, 42-43).
Yamaguchi and Taguchi are combinable because they both teach image forming apparatus with external covers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi with the teachings of Taguchi for the benefit of having a an image forming apparatus capable of holding a speaker with a simple structure and allows a user to easily hear sound as taught by Taguchi at paragraph 6.
Regarding claim 10, Yamaguchi further discloses wherein the microphone is adjacent to a sheet conveyance unit of the printing unit (paragraph 57, microphone 701 is disposed in the vicinity of the discharge roller in the fixing device 30). 
Regarding claim 11, Yamaguchi further discloses wherein the microphone is outside the exterior cover (paragraph 57, outermost side of the device). 
digital copying  machine 1, paragraph 11), comprising: 
a printer unit (printer unit 20, paragraph 11)  configured to form an image on a sheet (paragraphs 19, 22, 32, the document D set on the document table 15 is copied by reading the image information by the scanner unit 10 and converting the read image information into a toner image by the printer unit 20 and outputting it to the sheet P);
 a conveyance unit (conveyance device 33) configured to convey the sheet to the printer unit (sheet P to which the toner image has been transferred is separated together with the toner by the separation device 27, and is guided to the fixing device 30 by the conveyance device 33, paragraph 27); 
an exterior cover covering the printer unit and the conveyance unit (cover of the copying machine covering the apparatus, paragraph 56).
Yamaguchi fails to explicitly disclose a first speaker including a coil for vibrating a vibration plate, wherein a first part of exterior cover that covers at least a part of printer unit is the vibration plate of the first speaker. 
However, Taguchi teaches a first speaker (speaker 70) for vibrating a vibration plate (apparently the vibration part that in turn vibrates the cover), wherein a first part of exterior cover that covers at least a part of printer unit (image forming apparatus 100 is a multifunctional peripheral having a scanning function, a copying function, a printing function, paragraph 18 and includes fixing unit 12, paragraph 20) is the vibration plate of the first speaker (a speaker unit provided with an enclosure is arranged inside an exterior cover of an apparatus body. In the image forming apparatus, the exterior cover is vibrated by the speaker, furthermore, exterior cover is fitted in assembling of the image forming apparatus 100. On an inside surface of the exterior cover, an attachment guide 80 to which the speaker 70 is attached is provided, paragraphs 4, 32, 34).
Yamaguchi and Taguchi are combinable because they both teach image forming apparatus with external covers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi with the teachings of Taguchi for the benefit of having a an image forming apparatus capable of holding a speaker with a simple structure and allows a user to easily hear sound as taught by Taguchi at paragraph 6.
Yamaguchi with Taguchi fails to explicitly teach a speaker including a coil for vibrating a vibration plate. 
However, Kim teaches a speaker including a coil for vibrating a vibration plate (paragraphs 6, 34,  that speaker assembly for speaker device 100 includes a coil for vibrating a vibration plate).
Yamaguchi, Taguchi and Kim are combinable because they all teach dealing with either a microphone or speaker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi and Taguchi with the teachings of Kim for the benefit of having an effective speaker assembly where an inner casing receiving the magnetic assembly, which closely contacts an inner face of the outer casing as taught by Kim at paragraph 13.
operation panel) facing in a first direction and configured to receive a user input operation, wherein the vibration plate is in a plane intersecting the first direction (Yamaguchi, as described in paragraphs 17-19, Taguchi, paragraphs 30-34). 
Yamaguchi and Taguchi are combinable because they both teach image forming apparatus with external covers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi with the teachings of Taguchi for the benefit of having a speaker oriented in different directions to provide user with more adapted sound as taught by Taguchi.
Regarding claim 20, it recites similar features as claim 9 and thus is rejected on the same rationale. 

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese translation of Yamaguchi et al., JP 2009-169250 in view of Taguchi et al., US 2019/0166416 further in view of Kim, US 2019/0182586 as applied in claim 1 and further in view of Lee et al., US 2019/0098155.
Regarding claim 2, Yamaguchi with Taguchi & Kim fails to explicitly teach that first part of the exterior cover is a resin material. 
However, Lee teaches that first part of the exterior cover is a resin material (paragraph 24, in the user interface device 110, the speaker 121 is disposed and sound passage space portion 122 is formed inside the support body 111 by a housing. The support body is constituted by a metal member 126 that is used from a viewpoint of securing strength, and a resin member 128 that covers the metal member 126 and connected to the resin member constituting the support body). 
Yamaguchi is combinable with Lee because they both teach sound emitting device with image forming function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi with the teachings of Lee for the benefit of providing an enhanced sound to the user on the front surface side of the image forming apparatus 100 even if the sound is small as taught by Lee at paragraph 30.
Regarding claim 18, it recites similar features as claim 2 and thus is rejected on the same rationale. 

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese translation of Yamaguchi et al., JP 2009-169250 in view of Taguchi et al., US 2019/0166416 further in view of Kim, US 2019/0182586 as applied in claim 1 and further in view of Talwerdi, US 2016/0080589.
Regarding claim 12, Yamaguchi with Taguchi and Kim further teaches a speaker a coil for vibrating a vibration plate (Kim, paragraphs 6, 34,  that speaker assembly for speaker device 100 includes a coil for vibrating a vibration plate), wherein the first part of the exterior cover covers a part of the scanner unit (Yamaguchi, front part of cover of the copying machine apparatus, paragraph 56 and Taguchi, as shown in figs. 3-4, paragraphs 31, 34, upper part of the exterior cover covers part of area beneath scanning area covers part of scanner device) and is the vibration plate of the a speaker unit provided with an enclosure is arranged inside an exterior cover of an apparatus body. In the image forming apparatus, the exterior cover is vibrated by the speaker, furthermore, exterior cover is fitted in assembling of the image forming apparatus 100. On an inside surface of the exterior cover, an attachment guide 80 to which the speaker 70 is attached is provided, paragraphs 4, 32, 34), and a second part of the exterior cover covers a part of the printer unit and is a vibration plate of the speaker (Yamaguchi, back part of the cover of the copying machine apparatus, paragraph 56 and Taguchi, as shown in figs. 3-4, paragraphs 31, 34, lower part of the exterior cover covers part of area beneath scanning area and covers part of printer device). 
Yamaguchi, Taguchi and Kim are combinable because they all teach dealing with either a microphone or speaker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi and Taguchi with the teachings of Kim for the benefit of having an effective speaker assembly where an inner casing receiving the magnetic assembly, which closely contacts an inner face of the outer casing as taught by Kim at paragraph 13.
Yamaguchi with Taguchi and Kim fails to further teach having an apparatus such as image processing apparatus having a second speaker.
However, Talwerdi teaches image processing apparatus (apparatus 124, fig. 6) having a second speaker (pair of speakers 48, fig. 6, paragraph 228).
Yamaguchi is combinable with Talwerdi because they both teach image reading and image forming functions.

Regarding claim 14, Yamaguchi with Taguchi further teaches wherein the first part of the exterior cover faces in a first direction and the second part of the exterior cover faces in a second direction crossing the first direction speaker (Yamaguchi, front and back part of the cover of the copying machine apparatus are in  different directions, paragraph 56 and Taguchi, as shown in figs. 3-4, paragraphs 31, 34, upper, lower, front, back sides of the exterior cover covers are in different direction).
Yamaguchi and Taguchi are combinable because they both teach image forming apparatus with external covers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi with the teachings of Taguchi for the benefit of having a an image forming apparatus capable of holding a speaker with a simple structure and allows a user to easily hear sound as taught by Taguchi at paragraph 6.
Regarding claim 15, Yamaguchi with Taguchi further teaches wherein the second part of the exterior cover has a larger area than the first part of the exterior cover (Taguchi, upper part or left part of the cover has larger area than the right or lower part as can be seen from figs. 3-4).
Yamaguchi and Taguchi are combinable because they both teach image forming apparatus with external covers.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese translation of Yamaguchi et al., JP 2009-169250 in view of Taguchi et al., US 2019/0166416 further in view of Kim, US 2019/0182586 further in view of Talwerdi, US 2016/0080589 as applied in claim 12 above and further in view of Lee et al., US 2019/0098155.
Regarding claim 13, Yamaguchi with Taguchi, Kim & Talwerdi fails to teach wherein both the first and second parts of the exterior cover are a resin material. 
However, Lee teaches both the first and second parts of the exterior cover are a resin material (paragraph 24, in the user interface device 110, the speaker 121 is disposed and sound passage space portion 122 is formed inside the support body 111 by a housing. The support body is constituted by a metal member 126 that is used from a viewpoint of securing strength, and a resin member 128 that covers the metal member 126 and connected to the resin member constituting the support body, note that all the parts of supporting body (front back upper lower) are made of resin).
Yamaguchi is combinable with Lee because they both teach sound emitting device with image forming function.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese translation of Yamaguchi et al., JP 2009-169250 in view of Taguchi et al., US 2019/0166416 further in view of Kim, US 2019/0182586 as applied in claim 1 and further in view of Saito et al., US 2016/0154614.
Regarding claim 16, Yamaguchi with Taguchi & Kim fails to teach wherein printer unit forms an image on a sheet with decolorable toner. 
However, Saito teaches wherein printer unit (printer 2041a) forms an image on a sheet with decolorable toner (paragraphs 39, 51, printer 2041a serves as an image forming device capable of forming an image (decolorable printing) with a decolorable colorant (decolorable material) which can be decolored or become colorless). 
Yamaguchi is combinable with Saito because they both teach image forming apparatus with performing printing using toner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yamaguchi with the teachings of Saito for the benefit of providing more flexibility to the user while printing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikebata et al., US 2014/0320904 – teaches when a job is being executed, large operation sound is emitted so that the operation sound can be heard so as to stand out, while a user is prevented from feeling that the sound is noisy and feeling discomfort, paragraph 139.
Akimatsu, US 2011/0242623 – teaches The ADF 20 further includes a main frame 21, an upper guide 22, a lower guide 23, and an openable member 25. The main frame 21 constitutes a casing of the ADF 20 and is made of a synthetic resin, e.g. acrylonitrile butadiene styrene (ABS) resin, paragraph 31

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672